     3:19-cr-00277-JFA          Date Filed 04/04/19         Entry Number 11       Page 1 of 14




                      IN THE DISTRICT COURT OF THE UNITED STATES
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION


 UNITED STATES OF AMERICA                                   Criminal No:        3 .'J9-cQ17
                          v.
                                                                       PLEA AGREEMENT
 HERB KIMBLE

                                      General Provisions


         This        PLEA AGREEMENT is made this

2019 ,     between       the    United      States        of America,      as    represented by

United States Attorney SHERRI A.                          LYDON ,   Assistant United States

Attorney        Jim May;        the    Defendant ,         HERB     KIMBLE,     and   Defendant's

attorney , Jim Griffin.

         IN   CONSIDERATION           of    the   mutual       promises       made    herein ,    the

parties agree as follows :

   1. The Defendant agrees to waive Indictment and arraignment , and

         plead        guilty    to    an    Information           charging ,    conspiracy        to :

         cornrni t    heal th   care       fraud ,       defraud    the   Government ,      and    to

         violate the anti - kickback statute , in violation of Title 18 ,

         United States Code , § 371 .

         In order to sustain its burden of proof ,                         the Government is

required to prove the following :

                                               Count 1

         A.      the defendant agreed with one or more people ;




                                                     1
     3:19-cr-00277-JFA        Date Filed 04/04/19      Entry Number 11        Page 2 of 14




      B.      to     defraud     the    Government ,          as     well   as    to     commit

              violations of federal law including health care fraud

              and to violate the anti - kickback statute ;

      C.      at least one overt act was done in the District of South

              Carolina ; and

      D.      the defendant did so knowingly .

      The penalty for this offense is:

up to five years in prison , a fine of up to $250 , 000 , up to three

years supervised release , and a special assessment of $100 .

2.    The Defendant understands and agrees that monetary penalties

      [i . e .,     special    assessments ,        restitution ,       fines      and   other

      payments required under the sentence]                        imposed by the Court

      are due immediately and subject to enforcement by the United

      States as civil judgments , pursuant to 18 USC§ 3613 .                                 The

      Defendant also understands that payments made in accordance

      with        installment    schedules       set     by    the    Court      are   minimum

      payments only and do not preclude the government from seeking

      to enforce the judgment against other assets of the defendant

      at any time , as provided in 18 USC§§ 3612 , 3613 and 3664(m) .

      The    Defendant        further   agrees      to enter         into   the Bureau of

      Prisons Inmate Financial Repayment Program if sentenced to a

      term of incarceration with an unsatisfied monetary penalty.

      The Defendant further understands that any monetary penalty

      impo sed is not dischargeable in bankruptcy .

                                             2
3:19-cr-00277-JFA    Date Filed 04/04/19        Entry Number 11                 Page 3 of 14




       A.    Special Assessment :              Pursuant to 18 U. S . C.                      §3013 ,

             the    Defendant       must       pay     a    special             assessment          of

             $100 . 00     for    each        felony       count          for    which       he     is

             convicted .         Th i s special assessment must be paid at

             or before the time of the guilty plea hearing , or

             during       participation          in        the       Bureau          of     Prisons

             Inmate       Financial          Repayment          Program if this                   plea

             results i n incarceration .

       B.    Restitution :         The       Defendant          agrees          to    make        full

             restitution under 18 U. S . C. § 3556 in an amount to

             be     determined          by     the     Court          at        the       time      of

             sentencing ,        which        amount       is    not       limited          to     the

             count ( s)    to wh ich the Defendant pled guilty ,                                  but

             will     include        restitution                to        each        and        every

             identifiable v i ctim who may have been harmed by his

             scheme or pattern of cr i mina l activity , pursuant to

             18 U. S . C. § 3663 .       The Defendant agrees to cooperate

             fully       with     the        Government          in       identifying              all

             victims .      The     Defendant          further             agrees           to     pay

             $40 , 000 , 000 . 00       ($40    million)             in     restitution             at

             sentencing          towards        his    anticipated                   restitution

             obligation .




                                         3
     3:19-cr-00277-JFA      Date Filed 04/04/19     Entry Number 11         Page 4 of 14




             C.    Fines : The Defendant understands that the Court may

                   impose a        fine pursuant to 18 U.S.C .                 §§   3571 and

                   3572 .

3.    The    Defendant       understands         that    the     obligations           of   the

      Government within the Plea Agreement are expressly contingent

      upon the Defendant's abiding by federal and state laws and

      complying with any bond executed in this case .                         In the event

      that the Defendant fails to comply with any of the provisions

      of this Agreement , either express or implied , the Government

      will have the right , at its sole election , to void all of its

      obligations under this Agreement and the Defendant will not

      have   any   right      to    withdraw       his    plea       of    guilty      to   the

      offense(s) enumerated herein .

                         Cooperation and Forfeiture

4.    The Defendant agrees to be fully truthful and forthright with

      federal ,    state      and    loc~l        law    enforcement          agencies       by

      providing full ,       complete and truthful information about all

      criminal     activities       about       which    he    has        knowledge.        The

      Defendant     must        provide         full ,   complete           and     truthful

      debriefings about these unlawful activities and must fully

      disclose and provide truthful information to the Government

      including any books , papers , or documents or any other items

      of evidentiary value to the investigation .                            The Defendant

      must also testify fully and truthfully before any grand juries

                                            4
     3:19-cr-00277-JFA   Date Filed 04/04/19    Entry Number 11    Page 5 of 14




      and at any trials or other proceedings if called upon to do

      so by the Government , subject to prosecution for perjury for

      not testifying truthfully .           The failure of the Defendant to

      be fully truthful and forthright at any stage will ,                  at the

      sole election of the Government , cause the obligations of the

      Government within this Agreement               to become    null   and void .

      Further ,   it is expressly agreed that if the obligations of

      the Government within this Agreement become null and void due

      to the lack of truthfulness on the part of the Defendant , the

      Defendant understands that :

            A.    the Defendant will not be permitted to withdraw his

                  plea of guilty to the offenses described above ;

            B.    all additional charges known to the Government may

                  be filed in the appropriate district;

            C.    the Government will           argue for a maximum sentence

                  for the offense to which the Defendant has pleaded

                  guilty ; and

            D.    the Government will use any and all information and

                  testimony     provided       by   the   Defendant   pursuant    to

                  this Agreement , or any prior proffer agreements , in

                  the prosecution of the Defendant of all charges .

5.    The Defendant agrees to submit to such polygraph examinations

      as may be requested by the Government and agrees that any

      such examinations shall be performed by a polygraph examiner

                                        5
     3:19-cr-00277-JFA     Date Filed 04/04/19          Entry Number 11        Page 6 of 14




      se l ected by the Government .               Defendant further agrees that

      his refusal to take or his failure to pass any such polygraph

     examination to the Government ' s satisfaction will result , at

      the Government ' s sole discretion , in the obligations of the

     Government within the Agreement becoming null and void .

6.   The Government agrees that any self - incriminating information

     provided by the         Defendant        as    a      result   of    the     cooperation

     required by the terms of this Agreement , although available

     to   the    Court ,   will   not    be       used against           the    Defendant     in

     determining the Defendant ' s applicable guideline range for

     sentencing       pursuant      to    the           U. S .   Sentencing        Commission

     Guidelines.         The provisions of this paragraph shall not be

     applied to restrict any such information :

           A.      known to the Government prior to the date of this

                   Agreement ;

            B.     concerning the existence of prior convictions and

                   sentences ;

            c.     in a    prosecution            for     perjury or       giving     a   false

                   statement ; or

            D.     in the event the Defendant breaches any of the terms

                   of the Plea Agreement .

            E.     used to rebut any evidence or arguments offered by

                   or on behalf of the Defendant (including arguments

                   made or issues raised sua sponte by the District

                                              6
     3:19-cr-00277-JFA       Date Filed 04/04/19         Entry Number 11        Page 7 of 14




                     Court)      at    any stage of the             criminal prosecution

                     (including bail , trial , and sentencing)

7.    The Defendant agrees to voluntarily surrender to , and not to

      contest the forfeiture by ,                     the United States of America of

      assets and property as                listed below ,          or portions thereof ,

      owned or purchased by the                       Defendant which are          subject to

      forfeiture pursuant to any provision of law and which are in

      the possession or control of the Defendant or Defendant ' s

      nominees .     The assets to be forfeited are a money judgment

      which equals the sum total of the defendant ' s interest to the

      collective value of the below property ,                           to include the sum

      total of the bank accounts , as well as property both real and

      personal , and inventory belonging to the following companies :

      DO Delivery

      DO Express , LLC

      Pain Center

      Jacmart Medical

      Bentley Medical Products

8.    Following the entry of this plea agreement , defendant agrees

      to   the    Court ' s      prompt      entry       of   a    Preliminary       Order     of

      Forfeiture       incorporating          a       money   judgment      as    mandated     by

      Fed . R. Crim . P .   32 . 2 ,   which shall in any event ,                be submitted

      for entry before sentencing as identified above .                              Defendant

      acknowledges          that       he   understands           that    the     entry   of    a

                                                  7
3:19-cr-00277-JFA           Date Filed 04/04/19       Entry Number 11           Page 8 of 14




forfeiture money judgment is part of the sentence that will

be imposed in this case , and waives any failure by the Court

to   advise          him    of     this ,     pursuant       to    Rule      11 (b) (1)   (J)    or

otherwise , at any time his guilty plea is accepted .



The Defendant agrees that the United States shall ,                                       at its

option ,        be     entitled         to    the    forfeiture         of      any     property

 (substitute assets) of the Defendant up to the value of the

money judgment if the property is unavailable due to an act

or   omission          of     the      defendant .          The    Court        shall     retain

jurisdiction to settle any disputes arising from application

of this         clause .         The    Defendant agrees            that      forfeiture         of

substitute assets as authorized herein shall not be deemed an

alteration            of    the       Defendant ' s        sentence .        The      Defendant

understands           that       he    is    jointly       and    severally        liable       for

payment of the money judgment , along with any co - defendants

against whom a money judgment is imposed .



If   applicable ,            the       Defendant       agrees      to     take      all    steps

necessary to identify and locate all substitute assets and to

transfer custody of such assets to the United States before

the Defendant ' s sentencing .                    The Defendant agrees to take all

steps necessary to assist the government in obtaining clear

title      to        any    substitute            assets    before        the      Defendant ' s

                                              8
       3:19-cr-00277-JFA          Date Filed 04/04/19         Entry Number 11       Page 9 of 14




       sentencing .         In     addit i on      to        providing      full    and     complete

       information about substitute assets , these steps include , but

       are not limited to , the s u rrender of title , the signing of a

       consent          decree     of     forfeiture ,         and    signing       of    any      other

       documents necessary to effectuate such transfers .

                                Merger and Other Provisions

9.     The Attorneys             for    the Government agree that the defendant

       will not be prosecuted for any similar or related crimes as

       outlined in the Information and that the Government is bound

       by   this        agreement       so   long       as    the    defendant       fulfills       his

       obligations              herein.      Furthermore ,           the      Defendant         fully

       und~rstands that he has no right to withdraw his guilty plea

       should he breach any obligations within this agreement .

10 .   The Defendant is aware that 18 U. S . C .                      §   3742 and 28 U.S . C.        §

       2255     afford      every       defendant         certain         rights    to    contest     a

       conviction and/or sentence .                     Acknowledging those rights , the

       Defendant ,         in     exchange      for      the     concessions         made     by    the

       Government in this Plea Agreement , waives the right to contest

       either the conviction or the sentence in any d i rect appeal or

       other post - conviction action , including any proceedings under

       28   u. s . c.     § 2255 .        This waiver does not apply to claims of

       ineffective assistance of counsel , prosecutorial misconduct ,

       or   future        changes       in   the    law       that   affect    the       defendant ' s

       sentence.         This      agreement        does       not   affect        the    rights     or

                                                    9
       3:19-cr-00277-JFA    Date Filed 04/04/19        Entry Number 11         Page 10 of 14




        obligations of the Government as set forth in 18 U. S.C .                              §

        3742(b). Nor does it limit the Government in its comments in

        or responses to any post - sentencing matters .

11 .    The Defendant waives all rights , whether asserted directly or

        by a representative , to request or receive from any department

        or agency of the United States any records pertaining to the

        investigation or prosecution of this case , including without

        limitation any records that may be sought under the Freedom

        of Information Act ,       5 U. S . C .    §    552 ,    or the Privacy Act of

        1974 , 5 U. S . C . § 552a .

12.     The parties agree that the Defendant has provided substantial

        assistance to the Government in its investigation of health

        care fraud . With defendant ' s assistance , the Government has

        been able to investigate widespread fraud across numerous

        districts .    If the defendant complies with all the terms of

        this Agreement , the Government will provide the Court with a

        complete accounting of his cooperation at time of sentencing .

        Moreover , at the time of the defendant beginning to cooperate

        the evidence of loss the Government had was greater than 3 . 5

        million and less than 9 . 5 million.

13 .    If   the   Defendant     complies         with     all     the     terms      of   this

        Agreement ,     both     parties          agree         that     the      appropriate

        disposition of this case           (irrespective of any fines and/or

        forfeitures)       is a sentence of probation .                In the event that

                                           10
3:19-cr-00277-JFA   Date Filed 04/04/19   Entry Number 11       Page 11 of 14




 the Defendant complies with all terms of this Agreement and

 the Court declines to impose this sentence , either party will

 have the right to withdraw their FRCRP 11 (C) (1) (c) plea . This

 agreement is in lieu of a 5Kl . l or Rule 35 . If the Defendant

 does not comply with all the terms of this Agreement,                          the

 United States may seek the maximum sentence allowed by law

 and the Defendant will not be allowed to withdraw his plea .

 It is expressly agreed that the obligations of the Defendant

 under this agreement do not expire upon the termination of

 his probation, but continue until the Government determines

 that the Defendant ' s cooperation is no longer needed or five

 years whichever occurs first. Further, it is expressly agreed

 that   if   the    obligations      of   the     Government        within     this

 Agreement    become    null   and      void    at   any     time   due   to    any

 violation of this agreement by the defendant , the defendant

 understands that:

    A. the Defendant will not be permitted to withdraw his plea

        of guilty to the offenses described above;

    B. all additional charges known to the Government may be

        filed in the appropriate district(s) ;

    C . the Government may argue for a maximum sentence for the

        offense to which the Defendant has pleaded guilty ; and

    D. the   Government    will   use     any    and   all    information       and

        testimony provided by the              defendant     pursuant     to   this

                                   11
       3:19-cr-00277-JFA      Date Filed 04/04/19          Entry Number 11      Page 12 of 14




               Agreement ,      or     any        prior      proffer    agreements ,     in     the

               prosecution of the Defendant of all charges .

14 .    The parties agree that probation will terminate with payment

        of $40 , 000 , 000 . 00 of funds to restitution .

15 .    The Defendant understands that , upon sentencing , the District

        of South Carolina will report his conviction to the Department

        Health and Human Services for inclusion in the debarment of

        being able        to bill      the       United States         for    any heal th care

        service .        Therefore ,        the     Defendant         waives     any   and      all

        challenges to his guilty plea and to his sentence based on

        the debarment or administrative action consequences of his

        plea , and agrees not to seek to withdraw his guilty plea , or

        to    file   a    direct   appeal         or any       kind of collateral          attack

        challenging his guilty plea , conviction , or sentence based on

        such consequences of his gui l ty plea . However , the District

        of South Carolina agrees that ,                    if requested ,       it will advise

        the     appropriate          officials          of     any     governmental        agency

        considering such administrative action of the fact , manner ,

        and extent of any cooperation of the Defendant as a matter

        for     that      agency       to     consider         before        determining      what

        administrative action , if any , to take .

16 .    The parties hereby agree that this Plea Agreement contains

        the    entire      agreement        of    the     parties ;    that    this    Agreement

        supersedes all prior promises , representations and statements

                                                   12
    3:19-cr-00277-JFA         Date Filed 04/04/19    Entry Number 11      Page 13 of 14




            of the parties ; that this Agreement shall not be binding on

            any party until the Defendant tenders a plea of guilty to the

            court   having     jurisdiction         over    this    matter ;   that       this

            Agreement   may   be   modified        only    in   writing     signed by      all

            parties; and that any and all other promises, representations

            and statements , whether made prior to ,               contemporaneous with

            or after this Agreement , are null and void .




/)~ ) Lj ~O) q
Di te           J                                                DANT

Ao~
DATE
     ) 2/ J-oJ 9
        I     :;,



                                                                DEFENDANT


                                      SHERRI A . LYDON


 l/ -ld -/ 9
Date
                                                                STATES ATTORNEY




                                              13
          3:19-cr-00277-JFA     Date Filed 04/04/19   Entry Number 11        Page 14 of 14




                      U. S. DEPARTMENT OF JUSTICE
                    Statement of Special Assessment Amount

      This statement reflects your special assessment only. There may be
      other penalties imposed at sentencing. This Special Assessment is
      due and payable at the time of the execution of the plea agreement.


I                           ACCOUNT INFORMATION
    CRIM. ACTION NO.:
    DEFENDANT'S NAME:               HERB KIMBLE
    PAY THIS AMOUNT:                $100.00
    PAYMENT DUE ON OR                                            (date plea agreement signed)
    BEFORE:

      MAKE CHECK OR MONEY ORDER PAY ABLE TO:
      CLERK, U.S. DISTRICT COURT

      PAYMENT SHOULD BE SENT TO:
      Clerk, U.S. District Court
      Matthew J. Perry, Jr. Courthouse
      901 Richland Street
      Columbia, SC 29201

      OR HAND DELIVERED TO:
      Clerk's Office
      Matthew J. Perry, Jr. Courthouse
      901 Richland Street
      Columbia, SC 29201 (Mon. - Fri. 8:30 a.m.- 4:30 p.m.)
      INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER (Do N ot send cash)

      ENCLOSE THIS COUPON TO INSURE PROPER and PROMPT APPLICATION OF PAYMENT




                                                14
